Cooley, Ch. J:
Plaintiff in error was indicted for the statutory offense of feloniously setting fire to and burning a barn and adjoining shed of one Isaac Hagerman, in Amboy, the said *310barn and shed “being within the curtilage of the dwelling house of him,” the said Hagerman.
The evidence showed that the barn was situated some fifteen rods from the house, with a public highway passing between them,' and a yard between the barn and the highway. In People v. Taylor, 2 Mich., 250, a barn one-third this distance from the dwelling house, but immediately connected with it by a lane, was held to be within the curtilage. But here, to say nothing of the distance, there was a distinct separation from the house by the highway; and the case cited cannot sustain the ruling.
The judgment must be reversed, and the prisoner discharged.
The other Justices concurred.